Exhibit 10.9

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”), including the attached Exhibits A, B
and C which are made a part hereof for all purposes, between RigNet, Inc.
(“Company”) and Steven E. Pickett (“Executive”) is effective as of May 31, 2016
(“Effective Date”). The Company and Executive agree as follows:

1. TERM AND POSITION: The Company agrees to employ Executive, and Executive
agrees to be employed by the Company, in the Positions and for the Term stated
on Exhibit A. During the Term of this Agreement, Executive shall devote his full
time and undivided attention during business hours to the business and affairs
of the Company, except for vacations, illness or incapacity; however, nothing in
this Agreement shall preclude Executive from: (i) engaging in charitable and
community activities, (ii) managing his personal investments and (iii) serving
on the board of directors of those companies approved by the Company provided
that such activities in subparts (i), (ii) and (iii) do not materially interfere
with the performance of his duties and responsibilities under this Agreement.
The Board of Directors of the Company (“Board”) shall give Executive written
notice of any such activities that it reasonably believes materially interfere
with the performance of his duties hereunder and provide Executive with a
reasonable period of time to correct such interference. The Company shall
request and support the nomination of the Executive to the Board of Directors of
the Company. If Executive serves as a member of the Board, Executive shall
resign from the Board when he ceases to hold the position designated in Exhibit
A.

2. COMPENSATION: While Executive serves in the Positions set forth on Exhibit A,
Executive’s annual base salary, as set forth on Exhibit A, shall be paid in
accordance with the Company’s standard payroll practices for its executive
officers. Executive’s compensation as an employee of the Company shall also
include annual bonus opportunities and periodic long-term incentive awards, in
cash and/or in Company equity, as determined appropriate from time to time by
the Compensation Committee of the Board or the Board itself, and pursuant to the
terms and conditions set forth in applicable plan documents. The Executive
agrees that the compensation and benefits provided by the Company under this
Employment Agreement or otherwise is subject to recoupment or clawback under any
applicable Company clawback or recoupment policy that is generally applicable to
its executives, as may be in effect from time to time, or as required by law.

3. BENEFITS: Executive shall be allowed to participate in all compensation and
benefit plans and receive all perquisites that the Company makes available to
its other similarly situated senior executives and also to participate in those
employee benefit plans and programs that the Company makes available to the
Company’s employees in general, subject to the terms and conditions of
applicable plan documents. Nothing in this Agreement is to be construed to
obligate the Company to institute, maintain, or refrain from changing, amending,
or discontinuing any benefit program or plan, so long as such actions are
similarly applicable to the covered executives or employees, as applicable.

4. INDEMNIFICATION: In any situation where under applicable law the Company has
the power to indemnify, advance expenses to, and defend Executive in respect of,
any claims, judgments, fines, settlements, loss, cost or expense (including
attorneys’ fees) of any nature

 

- 1 -



--------------------------------------------------------------------------------

related to or arising out of Executive’s activities as an agent, employee,
officer or director of the Company or in any other capacity in which he is
acting or serving on behalf of or at the request of the Company (a “Claim”), the
Company shall fully indemnify Executive to the maximum extent permitted by law
and promptly on written request from Executive advance expenses (including
attorneys’ fees) to Executive and defend Executive to the fullest extent
permitted by law, unless Executive has been grossly negligent or willfully
engaged in misconduct in the performance or nonperformance of his duties that is
the basis for such Claim, which nonperformance shall include a failure of
Executive to inform the Board of matters that could reasonably be expected, at
such time, to be materially injurious financially to the Company. Further,
Executive shall not be entitled to any indemnity or defense from the Company for
any claims brought by Executive against the Company or for claims brought by the
Company against Executive. This contractual indemnification of Executive by the
Company hereunder shall not be deemed or construed as operating to impair any
other obligation of the Company respecting Executive’s indemnification or
defense otherwise arising out of this or any other agreement or promise or
obligation of the Company under any statute, articles of incorporation, by-laws
or otherwise.

5. D&O INSURANCE: The Company will obtain and maintain throughout the Term
officer and director liability insurance covering Executive in an amount
believed by the Board to be reasonable for the Company, given its size and
activities, but in no event shall the coverage for Executive be less (in amount
or scope) than the coverage provided for any other officer or director of the
Company. To the extent provided in the applicable policy, such insurance
coverage shall continue as to Executive after he has ceased to be a director,
officer or executive of the Company with respect to acts or omissions that
occurred prior to such cessation. Insurance contemplated by this Section shall
inure to the benefit of Executive, his heirs and the executors and
administrators of his estate.

6. BUSINESS EXPENSES: The Company shall promptly pay all reasonable and properly
documented business related expenses reasonably incurred by Executive in the
performance of his duties under this Agreement.

7. TERMINATION OF EMPLOYMENT: The Company and Executive agree that either party
may, upon at least 30 days written notice to the other, terminate Executive’s
employment; provided, however, that Executive’s employment may be terminated by
the Company for Cause only as provided below. Subject to Section 28, if
applicable, as soon as practical, and not later than 30 days, following his
termination date, the Company shall pay Executive (or, if applicable,
Executive’s estate within 90 days of Executive’s death) (i) any earned but
unpaid base salary, (ii) any accrued but unused vacation up to a maximum of four
weeks, plus up to the maximum unused carry-over of vacation provided in the
Company’s written vacation policy then in effect, and (iii) all reasonable,
properly documented, and unreimbursed business expenses incurred by him prior to
his termination.

8. SEVERANCE PAY AND BENEFITS: In addition to the termination payments in
Section 7, the Company shall provide severance payments to Executive as provided
in this Section 8 and, to the extent applicable, Section 9 below.

 

- 2 -



--------------------------------------------------------------------------------

a. Termination without Cause, Resignation for Good Reason, and Upon Change of
Control. If the Company terminates Executive’s employment without Cause (other
than for death or Disability), the Company, or its successor, terminates
Executive on or within two years after a “change of control event,” as defined
in the Treasury Regulations issued under Section 409A of the Code (a “Change of
Control”), or Executive terminates his employment for Good Reason, the Company
shall pay Executive a Cash Severance Amount and provide Executive with the
severance benefits set forth in subparagraphs (i) through (iii) below
(collectively, the “Severance Pay”). The Severance Pay shall be subject to
Section 22 and, to the extent applicable, Section 28.

i. The Cash Severance Amount shall be the amount as provided in Exhibit A
hereto. The Company shall pay the Cash Severance Amount to Executive in a lump
sum by wire transfer on the first day of the seventh month following the
termination date.

ii. Provided Executive timely elects continued coverage under the Company’s
group health plan pursuant to Section 4980B of the Internal Revenue Code of
1986, as amended (“Code”) (“COBRA”), the Company shall reimburse Executive an
amount equal to the full premium required for such continued coverage elected
for his applicable COBRA period but not to exceed 18 months; provided, however,
such COBRA premium shall be reimbursed to Executive on a fully grossed-up
after-tax basis, if necessary for Executive not to be subject to tax under
Section 105 of the Code.

iii. The immediate vesting of the Signing Bonus stock options as provided in
Exhibit A hereto.

b. Termination Due to Death, Disability, Voluntary Resignation or by the Company
for Cause. If Executive’s employment is terminated by the Company or Executive
due to his Disability or by the Company for Cause, or Executive dies or
voluntarily resigns his employment with the Company without Good Reason, then as
soon as practical on or following his termination, the Company shall pay
Executive or his estate, if applicable, the salary and benefits listed in
Section 7 of this Agreement. If Executive’s employment is terminated by the
Company for Cause or Executive voluntarily resigns from the Company without Good
Reason, Executive shall not be entitled to Severance Pay.

c. Definitions. The following are definitions of terms used in this and other
sections of this Agreement.

i. Cause. “Cause” means (i) Executive’s plea of guilty or nolo contendre, or
conviction of a felony or a misdemeanor involving moral turpitude; (ii) any act
by Executive of fraud or dishonesty with respect to any aspect of the Company’s
business including, but not limited to, falsification of Company records;
(iii) intentional engagement in misconduct by Executive that is materially
injurious to the Company (monetarily or otherwise); (iv) Executive’s breach of
Sections 12 or 13 of this Agreement; (v) commencement by Executive of employment
with an unrelated employer; (vi) material violation by Executive of any Company
written policies, including but not limited to any harassment and/or
non-discrimination policies; (vii) Executive’s gross negligence in the
performance of Executive’s duties; provided, however, Executive shall not be
deemed to have been terminated for Cause under clauses (ii) through (vii) above
unless the determination of whether Cause exists is made by a resolution duly
adopted by

 

- 3 -



--------------------------------------------------------------------------------

the affirmative vote of not less than three-fourths of the entire membership of
the Board (excluding Executive, if a member) at a meeting of the Board that was
called for the purpose of considering such termination (after 15 days’ notice to
Executive and an opportunity for Executive, together with Executive’s counsel,
to be heard before the Board and, if reasonably possible, to cure the breach
that is the alleged basis for Cause) finding that, in the good faith opinion of
the Board, Executive was guilty of conduct constituting Cause and specifying the
particulars thereof in detail.

ii. Good Reason. “Good Reason” means (i) a material adverse change in
Executive’s position, authority, duties or responsibilities, (ii) a reduction in
Executive’s base salary or the taking of any action by the Company that would
materially diminish the annual bonus opportunities of Executive from those
provided to Executive immediately after the Effective Date, (iii) the relocation
of the Company’s principal executive offices by more than 50 miles from where
such offices are located on the Effective Date or Executive being based at any
office other than the principal executive offices of the Company, except for
travel reasonably required in the performance of Executive’s duties and
reasonably consistent with Executive’s travel prior to the Effective Date,
(iv) a material breach of this Agreement by the Company, or (v) the failure of a
successor to the Company to assume the Agreement. Executive shall provide
written notice of any such reduction, failure, change or breach upon which
Executive intends to rely as the basis for a Good Reason resignation to the
Company, or its successor, within 45 days of the occurrence of such reduction,
failure, change or breach. The Company, or its successors, shall have 45 days
following the receipt of such notice to remedy the condition constituting such
reduction, change or breach and, if so remedied, any termination of Executive’s
employment hereunder on the basis of the circumstances described in such notice
shall not be considered a Good Reason resignation. If the Company, or its
successor, does not remedy the condition that has been the subject of a notice
as described in this paragraph within 45 days of the Company’s, or its
successor’s, receipt of such notice, Executive must terminate his employment
within 120 days following the occurrence of such condition in order for such
termination to be considered for Good Reason for purposes of this Agreement.

iii. Disability. “Disability” means Executive (i) is unable to perform
substantially Executive’s duties with the Company with or without reasonable
accommodation as a result of any physical or mental impairment that is
reasonably expected to last for a continuous period of not less than 12 months,
as supported by a written opinion by a physician selected by Executive, and
(ii) is receiving long-term disability benefits under the Company’s insured
long-term disability plan.

9. COMPANY EQUITY: The provisions of this Section 9 are in addition to any
rights of Executive under Sections 7 and 8 and shall be deemed to be
incorporated into each Company equity award agreement with Executive outstanding
as of the Effective Date and shall control over any provision in such award
agreement that is less favorable to Executive.

a. If Executive terminates his employment for Good Reason or Executive’s
employment is terminated by the Company for any reason other than Cause and such
termination occurs on or within two years after a Change of Control, all Company
stock options, restricted stock awards and any other Company equity-based awards
of Executive (other than Performance Stock Units) automatically shall vest in
full notwithstanding anything in any award agreement to the contrary and, as
applicable, shall remain exercisable for the term specified in the applicable
award agreement.

 

- 4 -



--------------------------------------------------------------------------------

b. If Executive’s employment with the Company ceases due to death or Disability,
all Company stock options, restricted stock awards and any other Company
equity-based awards of Executive (other than Performance Stock Units)
automatically shall vest in full notwithstanding anything in any award agreement
to the contrary and, as applicable, shall remain exercisable for the term
specified in the applicable award agreement.

c. If any award of Company stock option, restricted stock or any other Company
equity-based award of Executive is not assumed or continued by the Company’s
successor after a Change of Control, such award automatically shall vest and
become exercisable and/or payable in full, as the case may be, on the date of
the Change of Control.

10. NO OFFSET OR MITIGATION: Executive shall not be required to mitigate the
amount of any payment or benefit provided for under this Agreement by seeking
other employment or otherwise nor shall the amount of any payment or benefit
provided for in this Agreement be reduced as the result of his employment by
another employer or his self-employment, except that any welfare severance
payments or welfare benefits that Executive is entitled to receive pursuant to a
Company severance welfare benefit plan for employees in general shall reduce the
amount of welfare severance payments and welfare benefits otherwise payable or
to be provided to Executive under this Agreement, but only to the extent they
are duplicative and such reduction complies with the requirements of
Section 409A of the Code.

11. PROMISE TO PROVIDE CONFIDENTIAL INFORMATION AND TRADE SECRETS: In connection
with his employment with the Company under this Agreement, the Company promises
to provide Executive with valuable Confidential Information and Trade Secrets
(defined below) regarding the Company and its clients and customers or other
third parties, which is not generally known outside the Company and which gives
the Company a competitive advantage. The Company also promises to provide
Executive access to its clients and customers and to provide Executive the
unique opportunity to develop business relationships with such clients and
customers based on the Company’s long-standing relationship, reputation and
goodwill with these clients and customers. Executive acknowledges that receipt
of, and continuing access to, this Confidential Information and Trade Secrets
regarding the Company and its clients and customers, and access to the Company’s
clients and customers and the benefit of the Company’s long-standing
relationships, reputation and goodwill with its clients and customers allows
Executive a unique opportunity and advantage in developing business
relationships with these clients and customers which he would not have otherwise
had.

12. CONFIDENTIALITY:

a. NON-DISCLOSURE. Executive recognizes and agrees that he will have access to
confidential information of a special or unique value concerning the Company
(“Confidential Information”). Confidential Information refers to any
information, not generally known in the Business, which was obtained from the
Company and its affiliates, or which was learned, discovered, developed,
conceived, originated or prepared by Executive in the scope of his employment.
Executive also recognizes that a portion of the business of the Company is

 

- 5 -



--------------------------------------------------------------------------------

dependent on trade secrets (“Trade Secrets”). Confidential Information and Trade
Secrets include, but are not limited to, any information, whether tangible or
intangible and in whatever medium, relating directly or indirectly to any
proposed or existing business systems, strategies and models, proposed
acquisitions, joint ventures or other strategic transactions, pricing
strategies, technical data or know-how, finances, research, development,
clients, customers, prospective clients and customers, contractual
relationships, markets, marketing or business plans, manufacturing, personnel,
products, services, formulas, inventions, processes, formulations, extracts,
techniques, equipment, methods, designs, and drawings or engineering concepts of
the Company and its affiliates, whether created, produced, manufactured,
discovered, licensed, utilized, under development or otherwise obtained by the
Company and its affiliates through contractual or other relationships, as well
as all information generated by the Company and its affiliates that contains,
reflects, or is derived from such information, which contains or otherwise
reflects or is generated from such information and any other information which
is identified as confidential by the Company. Executive acknowledges and agrees
that the Confidential Information and Trade Secrets the Company is providing
Executive under this Agreement is new Confidential Information and Trade Secrets
to which Executive did not have access or knowledge of prior to signing this
Agreement. The protection of this new Confidential Information and Trade
Secrets, as well as past Confidential Information and Trade Secrets that became
known to Executive during employment with the Company up to the Effective Date,
against unauthorized disclosure or use is of critical importance to the Company.
Accordingly, Executive agrees that he will maintain in confidence and shall not
disclose or use, either during or after the Term of this Agreement, any past or
new Confidential Information and Trade Secrets belonging to the Company and its
affiliates, whether or not in written form, except to the extent required to
perform his duties on behalf of the Company.

b. RETURN OF INFORMATION. All data, records and other written material prepared
or compiled by Executive, furnished directly or indirectly to Executive by the
Company or its affiliates, or to which Executive may have access while in the
employ of the Company, shall be the sole and exclusive property of the Company,
and none of such data, documents or other information, or copies thereof, shall
be retained by Executive upon termination of Executive’s employment. Executive
shall deliver promptly to the Company at termination, or at any other time the
Company may request, without retaining any copies, notes, or excerpts thereof,
all memoranda, diaries, notes, records, plans, or other documents relating,
directly or indirectly, to any Confidential Information and Trade Secrets made
or compiled by, or delivered or made available to, or otherwise obtained by
Executive.

c. LEGAL OBLIGATION. In the event Executive is required by any court or
legislative or administrative body (by oral questions, interrogatories, requests
for information or documents, subpoena, civil investigation demand or similar
process) to disclose any Confidential Information and Trade Secrets, Executive
shall provide the Company with prompt notice of such requirement in order to
afford the Company an opportunity to seek an appropriate protective order. If
the Company is unable to obtain or does not seek such protective order and
Executive is, in the opinion of counsel, compelled to disclose such Confidential
Information and Trade Secrets, disclosure of such information shall not be
deemed to be a violation of this Agreement.

13. RESTRICTIVE COVENANTS: As consideration for the provision of, and as an
agreement ancillary to receipt of, new Confidential Information and Trade
Secrets to Executive

 

- 6 -



--------------------------------------------------------------------------------

and the other undertakings in this Agreement, and for the specific purpose of
enforcing the provisions of Section 12 hereof, and as a means to protect the
Company’s goodwill, Executive hereby agrees to the following:

a. NON-COMPETITION. To the maximum extent permitted by law, during the Term of
this Agreement and for a period of two years after the termination of
Executive’s employment for any reason, Executive agrees that, without the prior
written consent of the Company, Executive shall not directly or indirectly,
within the Geographic Area, whether as an owner, employee, officer, director,
investor, independent contractor, consultant, or otherwise, in any job function
or capacity, participate or engage in the Business, or work for or provide
services to any person, partnership, entity, business, association, or
corporation engaged or involved in the Business within the Geographic Area. The
Geographic Area means the states of Texas, Louisiana (within the parishes listed
in Exhibit B), Colorado, Wyoming, or any other state in the United States or any
other country worldwide in which the Company engages in Business on, or has
engaged in Business within two years before, the date of Executive’s termination
from the Company. Business means digital technology solutions, including,
Internet protocol-based voice, data and video networks and software application
management services for energy, maritime and other vertical markets served by
the Company during the term of the Agreement or the two year period preceding
the Agreement. Nothing in this Agreement prohibits Executive from owning a
passive investment interest of less than 5% in a publicly traded company.
Executive acknowledges that the foregoing non-competition covenant may restrict
his ability to work for certain companies, but that he will receive sufficient
monetary and other consideration from the Company hereunder to justify such
restriction and that the restriction is reasonable. Executive acknowledges that
he considers the restrictions contained in this Section 13 to be reasonable and
necessary for providing consideration for his employment and for the purpose of
preserving and protecting the valuable Confidential Information and Trade
Secrets of the Company and its clients and customers, and the Company’s
goodwill, reputation, and relationships with its clients and customers.

b. NON-SOLICITATION OF EMPLOYEES. During the Term of this Agreement and for a
period of two years after the termination of Executive’s employment for any
reason, Executive shall not, for his own behalf or on behalf of any other
person, partnership, entity, association, or corporation, (i) hire or seek to
hire any employee of the Company, (ii) in any other manner attempt directly or
indirectly to influence, induce, or encourage any such employee of the Company
to leave such employment, or (iii) use or disclose to any person, partnership,
entity, association, or corporation any information concerning the names,
addresses, telephone numbers, e-mail addresses, or other personnel-related
information regarding any such employees; provided, however, the foregoing shall
not prohibit any general advertising.

c. NON-SOLICITATION OF CUSTOMERS. During the Term of this Agreement and for a
period of two years after the termination of Executive’s employment with the
Company for any reason, Executive shall not, for his own behalf or on behalf of
any other person, partnership, entity, association, or corporation, solicit,
transact, or attempt to transact Business with any person, firm or other entity
who is or was a customer of the Company and with whom Executive: (i) directly or
indirectly managed, or had knowledge of, business by the Company; (ii) had
contact or transacted business on behalf of the Company; or (iii) was involved
in, or had knowledge of, the Company actively investigating with a view to
conducting business or actively

 

- 7 -



--------------------------------------------------------------------------------

pursuing a plan to conduct business, since the Effective Date of this Agreement
or two years prior to the termination of his employment with the Company,
whichever is shorter. Executive acknowledges that this restriction is necessary
in order for the Company to preserve and protect its legitimate proprietary
interest in its goodwill, client and customer lists, and other Confidential
Information and Trade Secrets; provided, however, the foregoing shall not
prohibit any general advertising that is not directed at customers of the
Company.

14. WORK PRODUCT: Executive shall promptly and fully disclose to the Company all
Work Product which Executive conceives, creates or develops during his
employment with the Company, whether conceived or developed during regular
working hours or otherwise and whether on Company premises or otherwise. All
such Work Product shall be the exclusive property of the Company. Executive
shall: (i) assist the Company in obtaining appropriate legal protection
(including patent, trademark, and copyright protection) for the rights of the
Company with respect to such Work Product, and (ii) execute all documents and do
all things necessary to (a) obtain such legal protection, and (b) vest the
Company with full and exclusive title thereof. All Work Product shall be
considered, to the maximum extent possible, work made for hire by the Company
within the meaning of Title 17 of the United States Code. To the extent the
Company does not own such Work Product as a work made for hire, Executive hereby
assigns to the Company all rights to such Work Product. “Work Product” means
designs, writings, programs, software, technical data, specifications, know-how,
processes, methods, business confidential information, inventions, discoveries,
and works as well as the patents, copyrights, and other intellectual property
and proprietary rights therein, conceived, created or developed by Executive on
behalf of the Company reasonably related to the Company’s existing business,
contemplated business, and reasonable expansions of such business. The term
“works” means computer programs, software, writings, drawings, artwork and all
works of authorship under the copyright laws of the United States.

15. SEVERABILITY AND REFORMATION: If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of Executive or the Company under this Agreement would not
be materially and adversely affected thereby, such provision shall be fully
severable, and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom, and in lieu of such
illegal, invalid or unenforceable provision, there shall be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible,
and the Company and Executive hereby request the court to whom disputes relating
to this Agreement are submitted to reform the otherwise unenforceable provision
in accordance with this Section 15.

16. WARRANTY AND INDEMNIFICATION: Executive warrants that he is not a party to
any other restrictive agreement limiting his activities in his employment by the
Company. Executive further warrants that at the time of the signing of this
Agreement, Executive knows of no written or oral contract or of any other
impediment that would inhibit or prohibit continued employment with the Company.
Executive shall hold the Company harmless from any and all suits and claims
arising out of any breach of such restrictive agreement or contracts.

 

- 8 -



--------------------------------------------------------------------------------

17. NON-DISPARAGEMENT: The parties shall refrain, both during and after the
Term, from publishing any oral or written statements about each other
(including, with respect to the Company, its affiliates, or any of their
respective officers, employees, agents, or representatives) that are
disparaging, slanderous, libelous, or defamatory.

18. NOTICES: Notices and all other communications shall be in writing and shall
be deemed to have been duly given when personally delivered or when mailed by
United States registered or certified mail. Notices to the Company shall be sent
to 1880 South Dairy Ashford, Suite 300, Houston, Texas 77077 attention: General
Counsel. Notices and communications to Executive shall be sent to the address
Executive most recently provided to the Company.

19. NO WAIVER: No failure by either party at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this Agreement shall be deemed a waiver of any provisions or
conditions of this Agreement.

20. INJUNCTIVE RELIEF: Executive acknowledges that the breach of any of the
covenants contained in Sections 12 and 13 will give rise to injury to the
Company. Accordingly, Executive agrees that the Company shall be entitled to
injunctive relief to prevent or cure breaches or threatened breaches of the
provisions of this Agreement and to enforce specific performance of the terms
and provisions hereof in any court of competent jurisdiction, in addition to any
other legal or equitable remedies, which may be available. Executive further
acknowledges and agrees that the enforcement of a remedy hereunder by way of
injunction shall not prevent Executive from earning a reasonable livelihood.
Executive further acknowledges and agrees that the covenants contained herein
are necessary for the protection of the Company’s legitimate business interests
and are reasonable in scope and content. Nothing herein shall prevent either
party from pursuing a legal and/or equitable action against the other party for
any damages caused by such party’s breach of this Agreement.

21. ARBITRATION: Any dispute about the validity, interpretation, effect or
alleged violation of this Agreement (an “arbitrable dispute”) must be submitted
to confidential arbitration in Houston, Texas. Arbitration shall take place
before an experienced employment arbitrator licensed to practice law in such
state and selected in accordance with the Model Employment Arbitration
Procedures of the American Arbitration Association. Arbitration shall be the
exclusive remedy of any arbitrable dispute. The Company shall bear all fees,
costs and expenses of arbitration, including those of Executive unless the
arbitrator finds that Executive has acted in bad faith and provides otherwise
with respect to the fees, costs and expenses of Executive; provided, however, in
no event shall Executive be chargeable with the fees, costs and expenses of the
Company or the arbitrator. Should any party to this Agreement pursue any
arbitrable dispute by any method other than arbitration, the other party shall
be entitled to recover from the party initiating the use of such method all
damages, costs, expenses and attorneys’ fees incurred as a result of the use of
such method. Notwithstanding anything herein to the contrary, nothing in this
Agreement shall purport to waive or in any way limit the right of any party to
seek to enforce any judgment or decision on an arbitrable dispute in a court of
competent jurisdiction. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts in Houston, Texas, for the purposes
of any proceeding arising out of this Agreement. However, this arbitration
agreement shall not apply to any claim: (i) for workers’ compensation or
unemployment benefits; or (ii) by Company for injunctive and/or other

 

- 9 -



--------------------------------------------------------------------------------

equitable relief for unfair competition and/or the use and/or unauthorized
disclosure of Trade Secrets or Confidential Information, including but not
limited to, matters described in Sections 12 and 13. With respect to matters
referred to in the foregoing sub-paragraph (ii), the Company may seek and obtain
injunctive relief in court, and then proceed with arbitration under this
Agreement.

22. RELEASE AGREEMENT: Executive agrees that, as a condition to receiving the
Severance Pay, Executive shall execute a general release in the form attached as
Exhibit C to this Amendment (the “Release”) and the seven day revocation period
provided for therein shall have expired unexercised. The Release shall include,
without limitation, a waiver and release of all claims arising out of
Executive’s service as an employee of the Company, its subsidiaries or any of
their affiliates and the termination of such relationship. Such claims include
all claims based on any federal, state or local statute, including without
limitation the Age Discrimination in Employment Act of 1967, as amended, Title
VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1866,
the Employee Retirement Income Security Act of 1974, as amended, but excluding
all vested benefits and rights Executive has under any employee benefit plans,
and the Texas Commission on Human Rights Act. The Company will deliver the
Release to Executive within seven days following Executive’s termination. In
order for Executive to receive the Severance Pay, Executive must deliver a
properly executed copy of the Release within the particular time period
specified therein, which shall be no later than 45 days following the delivery
of the Release to Executive (such deadline, the “Release Deadline”), not revoke
it, and any applicable revocation period set forth in the Release must have
expired. Notwithstanding the foregoing, if Executive’s termination is due to
death, or Executive dies after his termination date and before the expiration of
the Release Deadline without having executed the Release, the Release Deadline
shall be extended to the 90th day after the date of Executive’s death. The
properly executed Release must actually be received by the Company, or its duly
authorized representative, at the address specified by the Company by the
Release Deadline to be considered timely. If Executive (or Executive’s executor
for his estate) does not properly execute the Release by the Release Deadline,
or effectively revokes the executed Release within the applicable revocation
period set forth in the Release, Executive (or Executive’s estate) will receive
only such compensation and benefits as are required by Section 7 and applicable
law and will not be entitled to any Severance Pay.

23. GOVERNING LAW: This Agreement will be governed by and construed in
accordance with the laws of the State of Texas without regard to conflicts of
law principles.

24. SUCCESSORS:

a. This Agreement is personal to Executive and without the prior written consent
of the Company shall not be assignable by Executive otherwise than by will or
the laws of descent and distribution. This Agreement shall inure to the benefit
of and be enforceable by Executive’s legal representatives.

b. This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

- 10 -



--------------------------------------------------------------------------------

c. The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as defined in this Agreement and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.

25. ENTIRE AGREEMENT: This instrument contains the entire agreement of Executive
and the Company with respect to the subject matter hereof and all promises,
representations, understandings, arrangements, and prior and contemporaneous
agreements (written or oral) between the parties with respect to the subject
matter hereof, are terminated hereby.

26. SURVIVAL/SEVERABILITY/HEADINGS: It is the express intention and agreement of
the parties that Sections 8 through 28 of this Agreement shall survive the
termination of the Term. In addition, all obligations of the Company to make
payments under this Agreement shall survive any termination of this Agreement on
the terms and conditions set forth in this Agreement. The invalidity or
unenforceability of any one or more provisions of this Agreement shall not
affect the validity or enforceability of the other provisions of this Agreement,
which shall remain in full force and effect. Article and section headings
contained in this Agreement are provided for convenience and reference only, and
do not define or affect the meaning, construction, or scope of any of the
provisions of this Agreement.

27. TAX WITHHOLDING: The Company shall be entitled to withhold from any
compensatory payments that it makes to Executive under this Agreement or
otherwise all taxes required by applicable law to be withheld therefrom by the
Company.

28. SECTION 409A COMPLIANCE:

a. General Suspension of Payments. If Executive is a “specified employee,” as
such term is defined within the meaning of Section 409A of the Code, any
payments or benefits payable or provided as a result of Executive’s termination
of employment that would otherwise be paid or provided prior to the first day of
the seventh month following such termination (other than due to death) shall
instead be paid or provided on the earliest of (i) the first day of the seventh
month following Executive’s termination, (ii) the date of Executive’s death, or
(iii) any date that otherwise complies with Code Section 409A. In the event that
Executive is entitled to receive payments during the suspension period provided
under this Section, Executive shall receive the accumulated benefits that would
have been paid or provided under this Agreement within the suspension period on
the earliest day that would be permitted under Section 409A of the Code. In the
event of any such delay in payment, the deferred amount shall be paid in a lump
sum and shall bear interest at the LIBOR rate in effect on his termination date
until paid.

b. Release Payments. In the event that Executive is required to execute a
release to receive any payments from the Company that constitute nonqualified
deferred compensation under Section 409A of the Code and Executive’s termination
date and the Release Deadline (or the end of the revocation period, if any) fall
in two separate calendar years, any payments required to be made to Executive
(or Executive’s estate) in the earlier year that are treated as

 

- 11 -



--------------------------------------------------------------------------------

nonqualified deferred compensation for purposes of Code Section 409A shall be
deferred and paid in the later calendar year. Any payments which are delayed
under this provision shall be paid to Executive in a lump sum not later than the
date of the Company’s first full payroll cycle after the Release Deadline (or
the end of the revocation period, if any) and in any case not later than the end
of the applicable month. Any payments that are deferred pursuant to this
provision shall bear interest at the LIBOR rate in effect on his termination
date until paid.

c. Reimbursement Payments. The following rules shall apply to payments of any
amounts under this Agreement that are treated as “reimbursement payments” under
Section 409A of the Code: (i) the amount of expenses eligible for reimbursement
in one calendar year shall not limit the available reimbursements for any other
calendar year (other than an arrangement providing for the reimbursement of
medical expenses referred to in Section 105(b) of the Code); (ii) Executive
shall file a claim for all reimbursement payments not later than 30 days
following the end of the calendar year during which the expenses were incurred;
(iii) Company shall make such reimbursement payments within 30 days following
the date Executive delivers written notice of the expenses to Company; and
(iv) Executive’s right to such reimbursement payments shall not be subject to
liquidation or exchange for any other payment or benefit.

d. Separation from Service. For purposes of this Agreement, any reference to
“termination” of Executive’s employment shall be interpreted consistent with the
meaning of the term “separation from service” in Section 409A(a)(2)(A)(i) of the
Code and no portion of the Severance Payments shall be paid to Executive prior
to the date Executive incurs a separation from service under
Section 409A(a)(2)(A)(i).

e. General. Notwithstanding any provisions of this Agreement relating to the
timing of any benefits or payments, to the extent required to comply with
applicable law, including Section 409A of the Code, or to prevent the imposition
of any excise taxes or penalties on Company or Executive, the commencement of
payment or provision of any payment or benefit shall be deferred to the minimum
extent necessary so as to comply with any such law or to avoid the imposition of
any such excise tax or penalty.

f. Death. If Executive dies after his termination of employment but before all
payments due under this Agreement have been made, such payments shall be made to
Executive’s estate.

29. LEGAL FEES: The Company shall reimburse Executive for his reasonable legal
fees incurred in advising him before signing with respect to review of this
Agreement.

[Signature Page Follows]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement in
multiple originals to be effective for all purposes as of the Effective Date.

 

RIGNET, INC.       “EXECUTIVE”

/s/ Charles E. Schneider

     

/s/ Steven E. Pickett

Name:  

Charles E. Schneider

      Steven E. Pickett Title:  

SJP iCFO

      This May     , 2016     This May 31, 2016

 

 

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

Exhibit A

to Employment Agreement

between RigNet, Inc.

and the Executive Named Below

 

Name:    Steve E. Pickett Position:    Chief Executive Officer and President
Reporting:    Executive shall report solely to the Board of Directors of the
Company. All other employees shall report to Executive, except: (1) the Chief
Financial Officer and the General Counsel, both of whom shall, in addition to
reporting to Executive, also report to the Audit Committee of the Board; and (2)
the Director of Internal Audit and the Internal Audit Department, which shall
report directly to the Audit Committee of the Board, with only an administrative
reporting line to Executive. Term:    The Term of the Agreement shall be three
years, commencing on May 31, 2016 and ending on May 31, 2019 unless earlier
terminated under Section 7 of the Agreement; provided, however, that on or
before December 1, 2018 (but not before November 1, 2018), the Company shall
either (a) offer the Executive the option to extend the term of the Agreement
for an additional 12 months or (b) provide notice of termination with severance
in the form of continuation of the monthly amount (1/12th) equal to the sum of
Executive’s then-current Annual Base Salary plus Annual Bonus at target for 12
months from the date of termination beginning on the first regular payroll date
after six months after the date of termination (subject to offset for any
compensation earned by Executive from any other employment or consulting
arrangement during that 12 month period) and with that first payment after the
six month waiting period including all consideration that would have been paid
if the six month waiting period had not occurred. The Executive shall have 30
days to accept the Company’s offer or it will be deemed rejected. If rejected,
the Executive shall receive no severance upon termination of his employment.
Annual Base Salary:    $485,000.00. Executive’s base salary may be increased
from time to time, but as increased may not be thereafter decreased. Annual
Bonus:    Commencing on January 1, 2017 and the first day of each subsequent
calendar year of the Company (each calendar year being a “Bonus Period”),
Executive shall participate in the Company’s annual bonus program (Short Term
Incentive

 

A-1



--------------------------------------------------------------------------------

   Program or “STIP”) for such Bonus Period, subject to the STIP’s terms.
Executive’s target bonus potential for a Bonus Period shall not be less than
100% of his annual base salary. The Company shall pay Executive his bonus
amount, if any, for a Bonus Period during the immediately following calendar
year, and not later than when the other STIP participants are paid. Contingent
Compensation    For 2016, a one-time payment 7/12 multiplied by 100% of
Executive’s Annual Base Salary. Executive shall receive this Contingent
Compensation on or before January 15, 2017. Equity Grants:   

One-time equity award grants equal to 7/12ths of Executive’s Annual Base Salary,
(pro-rated in 2016 from May 31, 2016). 70% of which shall be in the form of
restricted stock units and 30% shall be in the form of performance unit awards,
in each case under the Company’s long-term incentive plan (“LTIP”). Any
provision in Section 9 notwithstanding, these awards shall not accelerate upon a
Change of Control.

 

Executive shall be eligible to receive periodic equity grants under the terms of
the Company’s LTIP with a value, to be determined in the sole discretion of the
Company’s Board of Directors or its Compensation Committee, as applicable,
ranging from 0% to 250% of Executive’s Annual Base Salary, with target at 100%.

Cash Severance Amount:    Two times the sum of (i) the target Annual Bonus for
the year and (ii) Executive’s then annual base salary. Signing Bonus    Options
to purchase 100,000 shares of common stock of the Company, priced according to
the normal practice of the Company. They shall vest over a period of 4 years,
vesting 25% at the annual anniversary of the grant. Relocation Requirement   
Executive is required to relocate to the Houston, Texas metro area on or before
March 31, 2017. Relocation Compensation   

Executive shall receive the benefits available to Executives under the standard
policies of the Company’s Executive new Hire U.S. Relocation Policy, provided
that the limit shall be increased to $100,000 for sale of house expenses in
accordance with the policy.

 

A-2



--------------------------------------------------------------------------------

  

In addition, Executive shall receive, contingent upon Executive relocating to
the Houston, Texas metro area on or before March 31, 2017:

 

•    Use by Executive of an existing Company executive apartment, or
reimbursement for the rent on an executive apartment selected by or approved by
the Company, for a maximum of one year from June 1, 2016.

 

Reimbursement for reasonable expenses related to three trips of Executive and
spouse to Houston, Texas to search for a house.

 

A-3



--------------------------------------------------------------------------------

Exhibit B

to Employment Agreement

between RigNet, Inc.

and the Executive Named Below

The following parishes in Louisiana are included in the Geographic Area
applicable to the non-competition provision in Section 13(a).

Acadia

Allen

Ascension

Assumption

Avoyelles

Beauregard

Bienville

Bossier

Caddo

Calcasieu

Caldwell

Cameron

Catahoula

Claiborne

Concordia

DeSoto

East Baton Rouge

East Carroll

East Feliciana

Evangeline

Franklin

Grant

Iberia

Iberville

Jackson

Jefferson

Jefferson Davis

Lafayette

Lafourche

LaSalle

Lincoln

Livingston

Madison

Morehouse

Natchitoches

Orleans

Ouachita

Plaquemines

Pointe Coupee

 

B-1



--------------------------------------------------------------------------------

Rapides

Red River

Richland

Sabine

St. Bernard

St. Charles

St. Helena

St. James

St. John

St. Landry

St. Martin

St. Mary

St. Tammany

Tangipahoa

Tensas

Terrebonne

Union

Vermilion

Vernon

Washington

Webster

West Baton Rouge

West Carroll

West Feliciana

Winn

 

B-2



--------------------------------------------------------------------------------

Exhibit C

to Employment Agreement

between RigNet, Inc.

and the Executive Named Below

RELEASE OF CLAIMS AGREEMENT

This Release of Claims Agreement (this “Agreement”) is entered into between
RigNet, Inc. (“Employer”) and Steven E. Pickett (“Executive”) (Employer and
Executive are collectively referred to herein as the “Parties”) as of
            , 20     (the “Execution Date”).

This Agreement is executed in connection with the termination of Executive’s
Employment under that certain Employment Agreement between Employer and
Executive dated [DATE], as amended (the “Employment Agreement”). Executive’s
last day of employment with Employer is [DATE] (the “Separation Date”). After
the Separation Date, Executive will not represent himself as being an Executive,
officer, director, attorney, agent or representative of Employer for any
purpose. Except as otherwise set forth in this Agreement and the Employment
Agreement, the Separation Date will be the employment termination date for
Executive for all purposes, meaning Executive will no longer be entitled to any
further compensation, monies or other benefits from Employer, including coverage
under any benefits plans or programs sponsored by Employer.

1. Return of Property. By the date of Executive’s termination from Employer,
Executive must return all company property, including identification cards or
badges, access codes or devices, keys, laptops, computers, telephones, mobile
phones, hand-held electronic devices, credit cards, electronically stored
documents or files, physical files and any other Employer property in
Executive’s possession.

2. Executive Representations. In exchange for the severance consideration
described in the Employment Agreement, which Executive acknowledges to be good
and valuable consideration for his obligations hereunder, Executive hereby
represents that he intends to irrevocably and unconditionally fully and forever
release and discharge any and all claims he may have, has ever had or may in the
future have against Employer arising out of or in any way related to his hire,
benefits, employment or separation from employment with Employer. Executive
specifically represents, warrants and confirms that: (a) he has no claims,
complaints or actions of any kind filed against Employer with any court of law,
or local, state or federal government or agency; (b) he has been properly paid
for all hours worked for Employer, and that all commissions, bonuses and other
compensation due to him has been paid, including his final payroll check for his
salary and any other unpaid compensation through the Separation Date above,
which will be paid on the next regularly scheduled payroll date. Any vested
benefits under any of Employer’s Executive benefit plans are excluded and shall
be governed by the terms of the applicable plan document and award agreements,
as amended by applicable amendments in the Employment Agreement. Executive
specifically represents, warrants and confirms that he has not engaged in, and
is not aware of, any unlawful conduct in relation to the business of Employer.
If any of these statements are not true, Executive cannot sign this Agreement
and must notify Employer immediately, in writing, of the statements that are not
true. Such notice will not automatically disqualify Executive from receiving
these benefits, but will require Employer review and consideration.

 

C-1



--------------------------------------------------------------------------------

3. General Release and Waiver of Claims.

(a) In exchange for the consideration provided in the Employment Agreement,
Executive and his heirs, executors, representatives, agents, insurers,
administrators, successors and assigns (collectively the “Releasors”)
irrevocably and unconditionally fully and forever waive, release and discharge
Employer and all subsidiaries and affiliates of Employer (collectively, the
“Employer Group”) from any and all claims, demands, actions, causes of actions,
obligations, judgments, rights, fees, damages, obligations, liabilities and
expenses (inclusive of attorneys’ fees) of any kind whatsoever, whether known or
unknown, (collectively “Claims”), including, without limitation, any Claims
under any federal, state, local or foreign law, that Releasors may have, have
ever had or may in the future have arising out of, or in any way related to
(i) Executive’s hire, benefits, employment, termination or separation from
employment with Employer Group and (ii) any actual or alleged act, omission,
transaction, practice, conduct, occurrence or other matter that existed or arose
on or before, and including, the date of his execution of this Agreement,
including, but not limited to (A) any claims under Title VII of the Civil Rights
Act, as amended, the Americans with Disabilities Act, as amended, the Equal Pay
Act, as amended, Employee Retirement Income Security Act, as amended (with
respect to unvested benefits), the Civil Rights Act of 1991, as amended,
Section 1981 of U.S.C. Title 42, the Sarbanes-Oxley Act of 2002, as amended, the
Worker Adjustment and Retraining Notification Act, as amended, the Older
Workers’ Benefit Protection Act, the Fair Labor Standards Act, the National
Labor Relations Act, the Fair Credit Reporting Act, the Texas Commission on
Human Rights Act, the Texas Workers’ Compensation Act, any claims arising under
the Texas Labor Code that may be legally waived and released including the Texas
Payday Act, the Texas Anti-Retaliation Act, Chapter 21 of the Texas Labor Code,
the Texas Whistleblower Act and amendments to those laws as well as any claims
under local statutes and ordinances that may be legally waived and released,
and/or any other Federal, state or local law (statutory, regulatory or
otherwise) that may be legally waived and released governing Executive’s
employment with Employer Group or Executive’s rights, or Employer Group’s
obligations, in connection with any of the foregoing; and (B) any tort and/or
contract and quasi-contract claims, including, but not limited to, any claims of
tortious interference with contract, claims for promissory estoppel or
detrimental reliance, claims for wages, bonuses, incentive compensation and
severance allowances or entitlements, wrongful discharge, all claims for fraud,
slander, libel, defamation, disparagement, intentional infliction of emotional
distress, invasion of privacy, non-physical injury, personal injury or sickness
or any other harm; negligence, compensatory or punitive damages, or any other
claim for damages or injury of any kind whatsoever, and all claims for monetary
recovery, including, without limitation, attorneys’ fees, experts’ fees, medical
fees or expenses, costs and disbursements. However, this general release of
claims excludes and Executive does not waive, release or discharge any (1) right
to file an administrative charge or complaint with the Equal Employment
Opportunity Commission, the Texas Workforce Commission Civil Rights Division, or
other administrative agency, although Executive waives any right to monetary
relief related to such a charge; (II) claims under state workers’ compensation
or unemployment laws; or (III) indemnification rights Executive has against
Employer Group, and/or any other claims that cannot be waived by law.

 

C-2



--------------------------------------------------------------------------------

(b) In further consideration of the payments and benefits provided to Executive
in this Agreement, the Releasors hereby irrevocably and unconditionally fully
and forever waive, release and discharge Employer Group from any and all Claims,
whether known or unknown, from the beginning of time to the date of Executive’s
execution of this Agreement arising under the Age Discrimination in Employment
Act, including the Older Workers Benefit Protection Act (“ADEA”), as amended,
and its implementing regulations.

4. Knowing and Voluntary Acknowledgement. By signing this Agreement, Executive
hereby acknowledges and confirms that: (i) Executive has read this Agreement in
its entirety and understands all of its terms; (ii) Executive has been advised
of and has availed himself of his right to consult with his attorney prior to
executing this Agreement; (iii) Executive knowingly, freely and voluntarily
assents to all of the terms and conditions set out in this Agreement including,
without limitation, the waiver, release and covenants contained herein;
(iv) Executive is executing this Agreement, including the waiver and release, in
exchange for good and valuable consideration in addition to anything of value to
which he is otherwise entitled; (v) Executive was given at least 21 days to
consider the terms of this Agreement and consult with an attorney of his choice,
although he may sign it sooner if desired; (vi) Executive understands that he
has seven days from the date he signs this Agreement to revoke the release in
this paragraph by delivering notice of revocation in accordance with Section 16
below before the end of such seven-day period; (vii) Executive understands that
the release contained in these Sections 3 and 4 does not apply to rights and
claims that may arise after the date on which Executive signs this Agreement;
and (viii) Executive understands that the waiver and release in this Agreement
is being requested in connection with the cessation of his employment with
Employer Group. This Agreement shall not become effective, until the eighth day
after Executive and Employer execute this Agreement. Such date shall be the
Effective Date of this Agreement. No payments due to Executive hereunder shall
be made or begin before the Effective Date. In the event of revocation by
Executive as described in clause (vi) above, the Employer shall have the option
of treating this Agreement as null and void in its entirety.

5. Confidentiality. Executive agrees and covenants that he shall not disclose
any of the terms of or amount paid under this Agreement or the Employment
Agreement or the negotiation hereof and thereof to any individual or entity;
provided, however, that Executive will not be prohibited from making disclosures
to his attorney, tax advisors and/or immediate family members, or as may be
required by law.

6. Remedies. In the event of a breach or threatened breach by Executive of any
of the provisions of this Agreement, Executive hereby consents and agrees that
Employer shall be entitled to seek, in addition to other available remedies, a
temporary or permanent injunction or other equitable relief against such breach
or threatened breach from any court of competent jurisdiction, without the
necessity of showing any actual damages or that money damages would not afford
an adequate remedy, and without the necessity of posting any bond or other
security. The aforementioned equitable relief shall be in addition to, not in
lieu of, legal remedies, monetary damages or other available forms of relief.

Should Executive fail to abide by any of the terms of this Agreement or
post-termination obligations contained herein, or if he revokes the ADEA release
contained in Section 3(b) within the seven-day revocation period described in
Section 4, Employer may, in addition to any other

 

C-3



--------------------------------------------------------------------------------

remedies it may have, reclaim any amounts paid to Executive under the provisions
of this Agreement or terminate any benefits or payments that are later due under
this Agreement, without waiving the releases provided herein.

7. Successors and Assigns.

(a) Assignment by Employer.

To the extent permitted by state law, Employer may assign this Agreement to any
subsidiary or corporate affiliate, or to any successor or assign (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of Employer. This Agreement shall
inure to the benefit of Employer and permitted successors and assigns.

(b) No Assignment by Executive.

Executive may not assign this Agreement or any part hereof, it being understood
that this Agreement is personal to Executive. Any purported assignment by
Executive shall be null and void from the initial date of purported assignment.

8. Arbitration. Any dispute about the validity, interpretation, effect or
alleged violation of this Agreement (an “arbitrable dispute”) must be submitted
to confidential arbitration in Houston, Texas. Arbitration shall take place
before an experienced employment arbitrator licensed to practice law in such
state and selected in accordance with the Model Employment Arbitration
Procedures of the American Arbitration Association. Arbitration shall be the
exclusive remedy of any arbitrable dispute. Employer shall bear all fees, costs
and expenses of arbitration, including those of Executive unless the arbitrator
finds that Executive has acted in bad faith and provides otherwise with respect
to the fees, costs and expenses of Executive; provided, however, in no event
shall Executive be chargeable with the fees, costs and expenses of Employer or
the arbitrator. Should any Party to this Agreement pursue any arbitrable dispute
by any method other than arbitration, the other Party shall be entitled to
recover from the Party initiating the use of such method all damages, costs,
expenses and attorneys’ fees incurred as a result of the use of such method.
Notwithstanding anything herein to the contrary, nothing in this Agreement shall
purport to waive or in any way limit the right of any Party to seek to enforce
any judgment or decision on an arbitrable dispute in a court of competent
jurisdiction. Each Party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts in Houston, Texas, for the purposes
of any proceeding arising out of this Agreement.

This agreement to arbitrate is freely negotiated between Executive and Employer
and is mutually entered into between the Parties. Both Parties fully understand
and agree that they are giving up certain rights otherwise afforded to them by
civil court actions, including but not limited to the right to a jury trial.

9. Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of Texas without regard to
conflicts-of-law principles. Any action or proceeding by either of the Parties
to enforce this Agreement shall be brought only in any state or federal court
located in Houston, Texas. The Parties hereby irrevocably submit to the
exclusive jurisdiction of such courts and waive the defense of inconvenient
forum to the maintenance of any such action or proceeding in such venue.

 

C-4



--------------------------------------------------------------------------------

10. Entire Agreement. Unless specifically provided herein, this Agreement and
the Employment Agreement contain all the understandings and representations
between Executive and Employer pertaining to the subject matter hereof and
supersede all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter. The Parties mutually agree that this Agreement and the
Employment Agreement can be specifically enforced in court and can be cited as
evidence in legal proceedings alleging breach of this Agreement or the
Employment Agreement.

11. Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by Executive and Employer. No waiver by either of the Parties of any
breach by the other party hereto of any condition or provision of this Agreement
to be performed by the other party hereto shall be deemed a waiver of any
similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor shall the failure of or delay by either of the Parties in
exercising any right, power or privilege hereunder operate as a waiver thereof
to preclude any other or further exercise thereof or the exercise of any other
such right, power or privilege.

12. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the Parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.

The Parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
Parties as embodied herein to the maximum extent permitted by law.

The Parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.

13. Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.

14. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.

 

C-5



--------------------------------------------------------------------------------

15. Nonadmission. Nothing in this Agreement shall be construed as an admission
of wrongdoing or liability on the part of Employer.

16. Notices. Notices and all other communications shall be in writing and shall
be deemed to have been duly given when personally delivered or when mailed by
United States registered or certified mail. Notices to Employer shall be sent to
1880 South Dairy Ashford, Suite 300, Houston, Texas 77077 attention: General
Counsel. Notices and communications to Executive shall be sent to the address
Executive most recently provided to Employer.

17. Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (Section 409A) or an exemption
thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, Employer makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall Employer be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by Executive on account of non-compliance with Section 409A.

18. Acknowledgment of Full Understanding. EXECUTIVE ACKNOWLEDGES AND AGREES THAT
HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT.
EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT. EXECUTIVE FURTHER ACKNOWLEDGES THAT HIS SIGNATURE BELOW IS AN
AGREEMENT TO RELEASE EMPLOYER FROM ANY AND ALL CLAIMS.

[SIGNATURE PAGE FOLLOWS]

 

C-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date above.

 

RIGNET, INC. By:  

 

Name:  

 

Title:  

 

 

Signature:  

/s/ Steven E. Pickett

  Steven E. Pickett

 

C-7